Citation Nr: 0504256	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder, prior to October 
1, 2001.

2.  Entitlement to an initial evaluation in excess of 70 
percent for post traumatic stress disorder, from October 1, 
2001.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 until March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

Procedural background

Service connection for PTSD was initially granted in a May 
1997 rating decision, in which a 50 percent disability 
evaluation was assigned, effective from February 23, 1996.  
In June, 1997, the veteran submitted private medical records 
along with a VA Form 21-4138 containing the following 
statement: "(p)lease reconsider the attached medical 
assessment for a greater percentage of PTSD."  

Although the veteran's June 1997 communication did not 
patently express disagreement with the May 1997 rating 
decision, the Board nevertheless finds that such statement 
should be construed as a notice of disagreement.  Indeed, the 
medical evidence submitted with the June 1997 correspondence 
predated the May 1997 rating decision, so it is clear that 
the veteran was not merely stating that his PTSD had worsened 
since that determination.  Moreover, the use of the word 
"reconsider" also is suggestive that the veteran was 
seeking a review of the earlier determination.  Overall, the 
evidence is at least in equipoise as to this point and, as 
such, the benefit of the doubt will be afforded to the 
veteran.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, it is held that the current 
appeal arose from a challenge of an initial rating 
determination, as reflected on the title page of this 
decision.

In February 2003, the RO increased the veteran's disability 
evaluation to 70 percent, effective October 1, 2001.  

This matter was previously before the Board in November 2000.  
At that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  Prior to April 21, 1997, the veteran's PTSD was 
manifested by complaints of 
nightmares, flashbacks, insomnia, startle response, anger and 
suicidal ideation; objectively, he was well-oriented, with a 
logical and sequential thought process, normal speech, 
appropriate eye contact, good hygiene, fair to good judgment 
and insight, and GAF scores between 55-80.                            

2.  From April 21, 1997, to October 1, 2001, the veteran's 
PTSD was manifested by complaints of nightmares, autonomic 
activity, intrusive thoughts, hyper-startle response, 
helplessness, hopelessness and suicidal ideation; 
objectively, he was oriented, had normal speech, logical 
thought processes, constricted affect and depressed mood, 
with several GAF scores of 45 or lower.  

3.  From October 1, 2001, the veteran's PTSD was manifested 
by complaints of flashbacks, nightmares, vigilance and self-
isolation; objectively, there were no abnormalities in speech 
or thought process, his grooming and hygiene was good and no 
memory deficit or inappropriate behavior was detected.

4.  The competent evidence shows that the veteran was unable 
to secure substantially gainful employment as a result of his 
service-connected PTSD. 




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD prior to April 21, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(1996).

2.  The criteria for an initial rating of 70 percent for PTSD 
from April 21, 1997, until October 1, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2004).

3.  The criteria for an initial rating in excess of 70 
percent for PTSD from October 1, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2004).

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met. 38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.  In light of the 
favorable determination contained herein, additional 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Relevant law and regulations

Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Total disability rating based on individual unemployability

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

I.  IR- PTSD, prior to April 21, 1997

Factual background 

From August 1995 to September 1995, the veteran was 
hospitalized at a VA facility for alcohol dependency 
treatment.  During that stay, the veteran reported symptoms 
including flashbacks, nightmares and crying spells.  The 
nightmares occurred nightly and the flashbacks happened about 
4 times per month.  He also had sleeping problems and had 
recently planned to kill himself.  He went so far as to load 
a gun.  His GAF score was assessed at 65.

Another VA admission occurred in late September 1995, 
extending into October 1995.  Treatment primarily related to 
substance abuse.  A GAF score of 55 was assessed.

In December 1995, the veteran was again hospitalized.  He 
reported insomnia, anhedonia and decreased energy and 
concentration.  Again reported nightmares and flashbacks.  He 
also avoided diesel fuel odors and helicopter sounds.  
Objectively, the veteran was alert, with good hygiene and 
good eye contact.  His mood was euthymic and his affect was 
congruent.  His thought process was logical and sequential.  
There was no suicidal or homicidal ideation and no 
hallucinations or delusions.  He had good concentration, 
cognition, intellect, judgment and insight.  A GAF score of 
80 was assigned.

The veteran was again hospitalized at a VA facility from 
February 1996 to March 1996.  The veteran was depressed but 
was noted as not being a danger to himself or others.

In a statement received by the RO in May 1996, the veteran 
commented that he did not trust people and that he had 
difficulty making friends.  He also had difficulty holding a 
job and had poor communication with his wife, leading to 
divorce.  He also stated that he liked to engage in risky 
behavior and remarked that he worked on high voltage 
transmission lines whenever he had a chance.  The veteran 
also reported nightmares, flashbacks and high levels of 
anxiety. 

The record next reveals another VA admission from July 1996 
to September 1996.  The veteran's symptomatology included 
insomnia, depression, restlessness and mood swings.  
Objectively, short-term memory was impaired.  His mood was 
dysphoric and affect was constricted.  Eye contact was 
described as intense.  There was no evidence of psychosis and 
suicidal/homicidal ideation was denied.  Insight and judgment 
appeared fair.  The veteran's GAF score was a 60. 

The veteran was examined by VA in September 1996.  His 
symptoms at that time included nightmares occurring five to 
six times monthly.  On occasion he awoke with night sweats.  
The veteran also had flashbacks at least twice per month and 
he admitted to concentration difficulties.  The veteran 
reported forgetfulness to the point of placing himself in 
lethal danger.  He had a startle response and ducked for 
cover when helicopters or other loud sounds were heard.  He 
also reported increased anger and aggression.  He also self-
medicated with alcohol.  

Objectively, the veteran was oriented and his eye contact was 
fair to good.  There were no speech abnormalities.  His 
thought process was logical and sequential and there was no 
suicidal or homicidal ideation.  He did admit to intermittent 
suicidal ideation in the past, however.  On occasion he 
thought he heard his deceased father call his name.  No other 
psychotic features were detected.  His affect was reactive 
and somewhat controlled.  His mood was slightly depressed, 
with anger.  Some short-term memory deficit was indicated but 
his concentration was otherwise fine.  He appeared to be 
insightful and his judgment was good.  A GAF score of 55 was 
assigned.

In a September 1996 psychological assessment, the veteran was 
well-oriented, with fair memory functions.  His speech was 
coherent and organized and his thought process was relevant.  
There was no evidence of delusional thinking or perceptual 
distortions such as hallucinations or delusions.  He did not 
show any suicidal or homicidal thoughts and was in contact 
with reality.  

Analysis

Prior to April 21, 1997, the veteran is assigned a 50 percent 
disability evaluation for his service-connected PTSD.  It is 
noted that the diagnostic criteria pertaining to PTSD were 
revised during the course of the veteran's appeal.  The 
effective date of the revision was November 7, 1996.  It is 
noted that the claims file contains no evidence for the 
period of time between November 7, 1996, and April 21, 1997.  
Thus, for the period in question, only the old version of the 
diagnostic code must be addressed.  In the absence of 
evidence dated between November 7, 1996, and April 21, 1997, 
there can be no objective demonstration of entitlement to a 
higher evaluation due to a change in disability status or 
law.

Prior to November 7, 1996, a 50 percent rating for 
psychoneurotic disorders required considerable impairment of 
the ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation applies where the 
evidence shows that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or retain 
employment.

Thus, in order to be entitled to the next-higher 70 percent 
rating under the diagnostic criteria in effect prior to 
November 7, 1996, the evidence must establish severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people.  The evidence must 
also demonstrate that the veteran's psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

After reviewing the evidence contemporaneous to the old 
version of 38 C.F.R. § 4.130, the Board finds that the 
veteran's disability picture for the period in question does 
not more nearly approximate the next-higher 70 percent 
rating.  In so finding, it is acknowledged that the veteran 
experienced a range of symptomatology to include nightmares, 
flashbacks, insomnia, startle response and anger.  It is 
further acknowledged that the veteran admitted to suicidal 
ideation.  The Board also recognizes the veteran's statements 
that he had difficulty making friends and holding a job.  
However, it is found that the overall nature of the veteran's 
symptomatology has been appropriately considered in the 
assignment of the current 50 percent evaluation for this 
period.  Again, a 50 percent rating contemplates considerable 
impairment as to interpersonal relationships and industrial 
ability.

In finding that a 70 percent evaluation is not warranted for 
the period in question, it is noted that the records reveal 
GAF scores of 60, 65 and 80.  Such scores are reflective of 
moderate, mild and transient symptoms, respectively.  The 
lowest recorded GAF score for the period in question was 55, 
reflecting a degree of symptomatology falling somewhere 
between moderate and serious, which again is adequately 
compensated in the current 50 percent evaluation for 
"considerable" impairment.  

In further finding that a rating in excess of 50 percent is 
not justified for the period in question, it is observed that 
the competent evidence reveals the veteran to be well-
oriented, with a logical and sequential thought process and 
with normal speech.  His eye contact and hygiene were also 
appropriate.  There was no evidence of hallucinations, 
delusions, or of psychotic behaviors.  Moreover, his judgment 
and insight were fair to good.  Thus, the veteran's overall 
disability picture, as illustrated by such findings, does not 
demonstrate psychoneurotic symptoms of such severity as to 
severely impair the ability to establish and maintain 
effective relationships or to maintain employment.  

In conclusion, then, the evidence of record does not 
establish entitlement to the next-higher 70 percent 
evaluation under the old version of the rating schedule for 
mental disabilities, effective prior to November 7, 1996.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, for the period 
prior to April 21, 1997, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  IR- PTSD between April 21, 1997, and October 1, 2001

Factual background

An April 1997 outpatient treatment report indicated a GAF 
score of 45.

In May 1997, the veteran underwent an initial rehabilitation 
and employability assessment at the Ability Management 
Associates.  The veteran stated that he felt depressed and 
hopeless and that he had suicidal ideation.  He was angry and 
tended to isolate.  He had difficulty getting close to 
others.  

In December 1997, the veteran was again examined by VA.  The 
veteran reported a worsening mood, with nightmares twice per 
week.  He also reported autonomic activity with night sweats.  
The veteran also experienced vivid intrusive thoughts.  Other 
symptoms include hyper-startle response, helplessness and 
hopelessness.  He had significantly disturbed sleep.  

Objectively, the veteran was alert and oriented.  His speech 
had normal rate and rhythm with only mild aprosody.  There 
was slight psychomotor retardation with increased latency of 
response.  His thought processes were logical and sequential 
and there was no suicidality, homicidality or aggressive or 
psychotic features.  The veteran was depressed and his affect 
was constricted.  Recall was good and concentration was 
intact.  He was assigned a GAF score of 50.  

VA clinical records dated in 1997 and 1998 reflect 
participation in a PTSD support group.

From December 1997 to January 1998 the veteran was again 
hospitalized at a VA facility.  His affect was restricted and 
his mood was dysphoric.  He reported having had suicidal 
ideation for years, but without a concrete plan.  Judgment 
and insight were moderate and memory was intact.  The 
veteran's GAF score was a 45.

In October 1998, the veteran provided testimony at a personal 
hearing before the RO.  He stated that he last worked at a 
retail store two years prior.  The veteran stated that he had 
to quit once he was put on a cash register, as he could not 
handle the interaction with people.  (Transcript "T," at 
2).  

Regarding his symptoms, the veteran attested to nightmares of 
a frequency of two to four times weekly.  Following such 
nightmares he was unable to fall back asleep.  The veteran 
also spoke of flashbacks, triggered by the smell of fuel or 
the sound of helicopters.  (T. at 3).  His flashbacks 
occurred daily.  (T. at 4).  The veteran further indicated 
that he was a groundskeeper for a lady he met and that he 
stayed out in her woods, walking a perimeter.  He had rifles 
nearby, with clips on his headboard.  (T. at 5).   The 
veteran denied social activity, with the exception of VA 
group meetings.  (T. at 6).  The veteran stated that he kept 
to himself to avoid confrontations.  He noted that he served 
time three years earlier for hitting a police officer.  The 
also veteran indicated that he did not believe himself to 
have a future.  (T. at 7).   He thought of suicide about once 
monthly.  He tried not to think about hurting people, but 
occasionally he did.  (T. at 8).

In July 2000, the veteran offered testimony at a hearing 
before the undersigned.  The veteran stated that he last 
worked four years earlier, as an electrician.  He had to quit 
because of his uneasiness around people.  (T. at 2).  The 
veteran further indicated that he lived alone in a travel 
trailer in the woods.  (T. at 3).  He spent his days walking 
the woods and only emerged in the evenings when necessary.  
The veteran added that when he did run into people, 
confrontations sometimes ensued.  The veteran stated that he 
was short-tempered and irritable.  (T. at 4).  He further 
indicated that he kept some shotguns and handgun around the 
house.  He kept them loaded and set up a perimeter around his 
area in the woods.  He believed people were after him.  

Also at his July 2000 hearing, the veteran attested to 
nightmares occurring each evening.  (T. at 4).  He also had 
trouble sleeping, flashbacks of a frequency of six times per 
week, outbursts of anger and felt like he wanted to kill 
people.  (T. at 5).  The veteran also admitted to suicidal 
ideation, concentration difficulties and startle response.  
Specifically as to the idea of suicide, the veteran indicated 
that he was "(s)eriously kicking it around."  (T. at 16).  
The veteran had a negative view of his future.  (T. at 6).

Regarding family history, the veteran was divorced and had 
two adult children whom he never saw.  (T. at 6-7).  The 
veteran denied any significant social contact with other 
people.  (T. at 13).  He did not belong to any organizations 
and did not attend church.  (T. at 13-14).  In closing, the 
veteran stated that his PTSD had severely impacted his life.  
(T. at 18).  

In January 2001, the veteran was again admitted to a VA 
hospital.  He reported increased depression and suicidal 
ideation.  He also reported flashbacks, intrusive thoughts 
and nightmares.  He also complained of sleeping problems and 
concentration difficulty.  

Objective examination revealed the veteran to be oriented 
alert and logical.  A GAF score of 39/45 was assigned.  

In February 2001, the veteran was hospitalized at a VA 
facility with complaints of flashbacks, intrusive thoughts, 
nightmares and depression.  Mental status examination was 
noted to be consistent with the examination performed in 
January 2001. 

From August 2001 to September 2001, the veteran was again 
admitted to a VA facility for inpatient care.  Upon 
admission, the veteran was alert and oriented, with an 
appropriate affect.  He was not psychotic, suicidal or 
homicidal.  Therapy notes show that the veteran participated 
appropriately in various group exercises.  He was stable at 
discharge.  A GAF score of 30 was assigned.  

Analysis

As noted above, there was a revision to the diagnostic 
criteria relating to mental disabilities which became 
effective on November 6, 1996.  Thus, for the entirety of the 
period in question, between April 21, 1997, and October 1, 
2001, the revised law applies. 

To achieve the next-higher 70 percent disability evaluation 
under the revised diagnostic criteria for rating mental 
disabilities, effective November 7, 1996, the evidence must 
demonstrate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Upon review of the objective evidence, the Board finds 
support for a 70 percent evaluation for the period in 
question.  In so finding, the Board observes the frequent 
complaints of suicidal ideation, which is among the criteria 
consistent with a 70 percent rating.  Additionally, the 
evidence reveals diminished GAF scores as compared to the 
earlier records discussed above.  Indeed, between April 21, 
1997, and October 1, 2001, the medical records predominantly 
reveal GAF scores of 50 or lower, with two scores of 45, one 
score of 39/45, and one score of 30.  The scores of 45, for 
example, are indicative of serious symptoms or any serious 
impairment in social, occupational or school functioning.  
The score of 39/45 suggests major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The score of 30 indicates serious 
impairment in communication or judgment or inability to 
function in almost all areas. 

Further supporting the conclusion that the next-higher 70 
percent evaluation is warranted for the veteran's PTSD during 
the period in question is evidence showing that the veteran 
spent his days walking alone through an area of woods, 
marking his perimeter and protecting himself with a cache of 
shotguns.  This constitutes an obsessional ritual, another 
criterion listed under the 70 percent evaluation.  

Thus, for the reasons outlines above, the next-higher 70 
percent evaluation is found to be the most appropriate 
reflection of the veteran's disability picture during the 
period in question.  A 100 percent rating is not warranted, 
however, as the evidence fails to demonstrate gross 
impairment in thought processes or communication.  To the 
contrary, the veteran was consistently found to be alert and 
oriented, with a logical thought process.  The evidence also 
fails to show persistent delusions or hallucinations.  
Moreover, the competent records reveal no problems with 
hygiene, indicating an ability to perform activities of daily 
living.  Furthermore, there were no significant memory 
deficits, such as loss of names of close relatives or the 
veteran's own name.  Finally, although the veteran frequently 
noted suicidal ideation and even some thoughts of harming 
others, whenever he was clinically evaluated he was found not 
to be a danger to himself or others.  

For the foregoing reasons, then, the evidence allows for an 
increased rating to 70 percent for PTSD during the period in 
question.  However, there is no basis for an evaluation in 
excess of that amount.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that, for the period 
between April 21, 1997 and October 1, 2001, the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  IR- PTSD from October 1, 2001

Factual background

The veteran was examined by VA in September 2002.  The 
veteran displayed good grooming and hygiene and his 
psychomotor activity was within normal limits.  His affect 
was full and eye contact was good.  His mood was calm and his 
speech was normal in rate and cadence.  His thought process 
was logical and organized.  His thought content was devoid of 
internal stimulation and was nondelusional.  Insight and 
judgment were good.  The veteran was not deemed to be a 
danger to himself or others.  A GAF score of 40 was assigned.  

Following the objective examination, the VA examiner noted 
that the veteran's flashbacks occurred with much greater 
frequency than in the past.  Also, the veteran's autonomic 
arousal had also worsened  and the veteran was more vigilant.  
While the veteran was formerly preoccupied with Vietnam, he 
was now "obsessed to the point of it being almost 
delusional."  It was indicated that antipsychotics had been 
recently added to the veteran's medication regimen.  
Moreover, five years earlier the veteran only self-isolated 
in response to a crisis.  The veteran now self-isolated all 
of the time.  While the veteran was noted to be involved in a 
relationship with a woman times one year, it was severely 
strained by his emotional constrictions and his sometimes 
inexplicable behavior.  The veteran had no close friends left 
from five years earlier.  



Analysis

From October 1, 2001, the veteran is assigned a 70 percent 
evaluation for his service-connected PTSD.  He contends that 
the severity of his symptoms warrants the next-higher 100 
percent evaluation.  The Board has reviewed the evidence of 
record and finds that the currently assigned 70 percent 
rating is appropriate and that a higher evaluation is not 
warranted.  

Again, a 100 percent rating applies where the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Here the evidence does not show gross impairment in thought 
processes or communication.  To the contrary, VA examination 
in September 2002 reveals speech that was normal in rate and 
cadence, as well as a logical and organized thought process.  
Moreover, that examination revealed good grooming and 
hygiene.  No memory deficits were indicated, nor were any 
inappropriate behaviors documented.  Finally, while the 
evidence does show that the veteran was taking 
antipsychotics, it cannot be found that he suffered 
persistent hallucinations or delusions.  

Without question, the examiner's comments in the September 
2002 VA examination report clearly describe a deterioration 
in the veteran's ability to function interpersonally compared 
to several years earlier, but such degradation still fails to 
rise to the level of a 100 percent evaluation, given the 
overall objective findings discussed above.  

For the foregoing reasons, the currently assigned 70 percent 
evaluation for PTSD is found to most nearly approximate the 
severity of the veteran's symptomatology for the period in 
question.  There is no basis for a higher rating at this 
time.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that, for the period 
beginning October 1, 2001, the veteran's PTSD caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

IV.  TDIU

Factual background

In May 1997, the veteran underwent an initial rehabilitation 
evaluation and employability assessment at Ability Management 
Associates.  It was indicated that the veteran last worked in 
1995, as a journeyman electrician.  He had been employed 
through the local union since 1968.  His longest employment 
was 8 years long.  The veteran indicated having had at least 
15 to 20 employers either though quitting jobs or being 
fired.  The veteran indicated that he had no physical 
problems and maintained that his difficulty relates to PTSD 
symptoms.  

Following an interview, it was concluded that the veteran had 
problems with intimacy and in cooperating with others.  It 
was found that his symptoms impacted upon his work life to 
the point where he was unable to perform substantial gainful 
employment at any skill or exertional level.  E. M. T., Ph.D. 
concluded that the veteran was not employable due to his 
PTSD.  She further found that he was not a viable 
rehabilitation candidate.

In October 1998, the veteran provided testimony at a personal 
hearing before the RO.  He stated that he last worked at a 
retail store two years prior.  (T. at 2).  The veteran stated 
that he had to quit once he was put on a cash register, as he 
could not handle the interaction with people.  

In July 2000 testimony before the undersigned, the veteran 
indicated that he had last worked approximately 4 years 
earlier, as an electrician.  (T. at 2).  He quit due to the 
inability to be around other people.  The veteran added that 
he had had violent outbursts on past jobs.  (T. at 12).  The 
veteran alluded to an incident in which someone had triggered 
him off, causing him to quit.  It was unclear whether any 
verbal or physical altercation ensued.  

In September 2002, the veteran was examined by VA.  The 
examiner noted that the veteran's nonservice-connected COPD 
precluded employment, so the impact of PTSD on employability 
was not explicitly explored.  The examiner noted that the 
veteran was obsessed with Vietnam "to the point of it being 
almost delusional."  It was indicated that antipsychotics 
had been recently added to the veteran's medication regimen.  
The veteran was said to self-isolate all of the time.  
Although involved in a relationship, it was severely 
strained.  The veteran no longed had any close friends.  

Analysis

As noted previously, a veteran is entitled to a total 
disability evaluation based on individual unemployability if 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is currently established for PTSD, rated 
as 70 percent disabling.  There are no other service-
connected disabilities.  

Having one service-connected disability rated at 70 percent 
disabling, the veteran does meet the threshold criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of such 
disability.  

Here, the evidence does show an inability to secure 
substantially gainful employment.  Such was determined by E. 
M. T., Ph.D. following a thorough employability assessment in 
May 1997.  As that opinion was rendered following a complete 
psychological evaluation of the veteran, it is found to be 
probative.  Moreover, that conclusion is supported by the 
veteran's testimony that he had to quit various positions due 
to his inability to be around people.  The veteran's 
statements are found to accurate and truthful, as they are 
consistent with clinical findings of anxiety and the need to 
isolate.  Indeed, upon VA examination in September 2002, it 
was noted that the veteran was obsessed with Vietnam "to the 
point of it being almost delusional."  He was taking 
antipsychotics and was said to self-isolate all of the time.  
Other evidence of record reveals that the veteran spent his 
days walking alone in the woods, with his guns nearby due to 
his belief that people were after him.  Such evidence, viewed 
in conjunction with the May 1997 employability assessment, 
allows for the allowance of the veteran's TDIU claim.  
Indeed, this is not simply a case of not being able to find 
work.  Rather, the veteran's severe symptomatology is shown 
to prevent him from staying employed.

In finding that TDIU is warranted, the Board is cognizant of 
the fact that, according to the VA examiner in September 
2002, the veteran was already unemployable due to nonservice-
connected COPD.  However, E. M. T.'s May 1997 finding of 
unemployability was based solely on his PTSD symptomatology.  
This being the case, the grant of the benefit sought on 
appeal is appropriate regardless of the veteran's COPD.  

In conclusion, the evidence of record shows that the veteran 
is unable to secure substantially gainful employment as a 
result of his service-connected PTSD.  
The Board notes that in reaching this conclusion, the 
evidence is in support of the claim, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD) prior to April 21, 
1997, is denied.

Entitlement to an initial evaluation of 70 percent for post 
traumatic stress disorder (PTSD) from April 21, 1997 to 
October 1, 2001, is granted.

Entitlement to an initial evaluation in excess of 70 percent 
for post traumatic stress disorder (PTSD) from October 1, 
2001, is denied.

Entitlement to TDIU is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


